UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

~-X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
21 ~—--cR-4700)( )
Javier Maisonet
Defendant(s).
--- ------- --- x
Defendant Javier Maisonet hereby voluntarily consents to

 

participate in the following proceeding via _*_videoconferencing or_X_ teleconferencing:
initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

| ><

Bail/Detention Hearing

Conference Before a Judicial Officer

(LO Ehob—

Defendant’s Signature Defendant’s Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Javier Maisonet Calvin H. Scholar

Print Defendant’s Name Print Counsel’s Name

 

 

 

This proceeding was conducted by reliable video or telephone conferencing technology.

| Kalin HAO

Date U.S. District Judge/U.S. Magistrate Judge

 

 
